Citation Nr: 1302420	
Decision Date: 01/22/13    Archive Date: 01/31/13

DOCKET NO.  97-11 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a left lower extremity disability (other than a healed fracture of the left great toe), to include a knee disability and ankle disability, to include as due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to February 1969.  He received the Purple Heart Medal.

This matter initially came before the Board of Veterans' Appeals (Board) from a March 1998 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In that decision, the RO denied entitlement to service connection for left leg arthritis.

The Veteran testified before a hearing officer at an August 1998 hearing at the RO.  He also testified before a Veterans Law Judge at a December 2003 hearing at the RO (Travel Board hearing).  Transcripts of these hearings have been associated with his claims folder.

In July 2004, the Board remanded this matter for further development.

In February 2006, the Board denied the claim of service connection for a left lower extremity disability.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).

In a December 2007 memorandum decision, the Court vacated the Board's February 2006 decision and remanded the case for readjudication in compliance with directives specified in the Court's decision.

In June 2009, October 2010 and April 2012, the Board remanded this matter for further development.

In March 2012, the Board sent the Veteran a letter informing him that the Veterans Law Judge who conducted the December 2003 Travel Board hearing was no longer employed at the Board.  He was asked whether he wanted to attend a new hearing, and the letter indicated that a failure to respond within 30 days would result in a presumption that another hearing was not desired.  See 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2012).  The letter was sent to the Veteran's address of record and was not returned as undeliverable.  A copy of the letter was also sent to his representative. 

The Veteran failed to respond to the March 2012 letter.  Therefore, it is presumed that he does not want another hearing and the Board shall proceed to consider his appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

Once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr. Nicholson, 21 Vet. App. 303, 311 (2007).

As detailed in the last Board Remand, current left lower extremity disabilities have been demonstrated.  Specifically, medical records reveal that the Veteran has been diagnosed as having various left knee disabilities.  For example, an October 1999 VA rheumatology consultation note and a February 2010 VA examination report indicated diagnoses of osteoarthritis and mild chondromalacia patella.  The question remains, however, whether any current disabilities are etiologically related to service or to a service-connected disability.

Service treatment records reflect that in February 1967 the Veteran sustained a compound fracture of the distal phalanx of the left great toe when a vehicle drove over his foot.  He is currently service-connected for a healed fracture of the left great toe.

In April 1967, the Veteran sustained combat-related gunshot wounds to the right upper extremity while serving in Vietnam.  He has reported that he also injured his left lower extremity, including the left knee, at that time.  He has also provided non-specific reports of left knee injuries in service due to a fall and a twisting injury.

In September 2008, the Board sought to obtain an expert medical opinion through the Veterans Health Administration (VHA opinion) in accordance with the provisions of 38 C.F.R. § 20.901(a).  In October 2008, a VA physician reviewed the Veteran's claims file and opined that it was likely ("more likely than not") that the Veteran had left knee arthritis which related to his injuries in Vietnam in February and April 1967.  No further explanation or reasoning for this opinion was provided.

In December 2008, a second VA physician reviewed the Veteran's claims file and opined that there was no evidence in the Veteran's records to indicate that arthritis of the lower extremity was related to a service-connected injury, either directly or indirectly.  Any arthritis of the left knee was age-related.  No further explanation or reasoning for this opinion was provided.

The Veteran was afforded a VA examination for a left lower extremity disability in February 2010.  The physician who conducted the examination opined that the Veteran's left lower extremity disability, diagnosed as mild chondromalacia patella of the left knee, was unrelated to anything that occurred in service.  This opinion was unaccompanied by any specific explanation or reasoning.

In its October 2010 remand, the Board instructed the RO/AMC to forward the Veteran's claims file to the examiner who had conducted the February 2010 VA examination in order to obtain new opinions as to the etiology of the Veteran's left lower extremity disability.  The examiner was instructed to opine as to whether it was at least as likely as not that the Veteran's current left knee disability was caused or aggravated by his service-connected disabilities and to provide explanations for the February 2010 opinion as well as for any new opinions given in response to the Board's October 2010 remand instructions.

In October 2010, the examiner who had conducted the February 2010 VA examination reviewed the Veteran's claims file and opined that the Veteran's left knee disability, diagnosed as mild chondromalacia patella, was unrelated to anything that occurred in service and was not aggravated by anything related to service.  However, the examiner again failed to provide any explanation or reasoning for his opinions.

The September and December 2008 and February and October 2010 opinions are inadequate because no rationales were provided to support the conclusions reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

Furthermore, the VA physician who provided the October 2010 opinion did not provide any clear opinion as to whether the Veteran's left lower extremity disability was caused or aggravated by a service-connected disability, despite the Board's instructions to do so.

In its April 2012 remand, the Board instructed the RO/AMC to schedule the Veteran for a VA examination to obtain an adequate opinion as to the etiology of the Veteran's current left lower extremity disability, to include whether a disability was due to service or caused or aggravated by a service-connected disability.

In September 2012, the Veteran underwent a VA examination.  The examiner checked the box indicating that the "claimed condition" was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner was unable to find reference to a left lower leg shrapnel injury to the left knee in service.  In 1969, the Veteran "alleged" that his left foot had been run over by a tank, but there was no mention of the left lower leg or knee.  The examiner stated that September 2012 x-rays were normal.  Thus, the examiner opined that the current complaint of any left knee and/or lower leg conditions are not due to his military service or any injuries received since the examiner was unable to find documentation.  

In the April 2012 instruction paragraphs pertaining to the VA examination request, it was specifically indicated that "[t]he absence of evidence of treatment for particular left lower extremity problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion."  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

This, however, was the sole basis for the negative etiological opinion.

Moreover, the examiner failed to provide an opinion as to whether a disability of the left lower extremity was caused by or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310.  

Thus, such examination report is inadequate and incomplete.  

The Board also notes that the same VA examiner conducted an examination of the left ankle and an X-ray examination showed mild to moderate degenerative changes of the left ankle.  The examiner, however, did not provide an etiological opinion of this disability.  Based on such diagnosis, the Board finds that such disability is encompassed within the Veteran's claim of service connection for a left lower extremity disability.  Thus, an opinion must be obtained as to the etiology of the left ankle disability, to include whether the disability was due to service or caused or aggravated by a service-connected disability.

As an adequate opinion as to the etiology of the Veteran's current left lower extremity disabilities has yet to be obtained, a remand is unfortunately again necessary in order to obtain such an opinion.

The Board has an obligation to insure that its remand instructions and those of the Court are substantially complied with.  Stegall v. West, 11 Vet App 268 (1998).  The most recent examination report was not in accord with the Board's remand instructions.

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2; see 38 C.F.R. § 19.9.  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Accordingly, the case is REMANDED for the following action:

1.  Ask that the September 2012 VA examiner, review the claims folder and this Remand, and provide an opinion as to the following:

a)  whether current left knee/leg disability at least as likely as not (a 50 percent or higher degree of probability) had its onset in service or in the year immediately following service, or is otherwise related to service;

b) whether current left knee/leg disability is at least as likely as not (a 50 percent or higher degree of probability) proximately due to a service-connected disability, to include fracture, left great toe;

c)  whether current left knee/leg disability has at least as likely as not (a 50 percent or higher degree of probability) undergone a permanent increase in its severity due to a service-connected disability, to include fracture, left great toe.

The examiner should note that medical records reveal that the Veteran has been diagnosed as having various left knee disabilities, as detailed hereinabove.

d)  whether current left ankle disability, to include arthritis, at least as likely as not (a 50 percent or higher degree of probability) had its onset in service or in the year immediately following service, or is otherwise related to service;

e)  whether current left ankle disability, to include arthritis, is at least as likely as not (a 50 percent or higher degree of probability) proximately due to a service-connected disability, to include fracture, left great toe;

f)  whether current left ankle disability, to include arthritis, has at least as likely as not (a 50 percent or higher degree of probability) undergone a permanent increase in its severity due to a service-connected disability, to include fracture, left great toe.

The examiner should note whether there is medical evidence created prior to any aggravation, or the earliest evidence created at any time between the time of aggravation and medical evidence showing the current level of severity of the current disability, that shows a baseline of the left lower extremity disability prior to the aggravation.

In formulating the above opinions, the examiner must acknowledge and comment on the significance, if any, of the Veteran's gunshot injuries in service, his left foot injury in service, and any other reported left lower extremity injury in service. 

The examiner must provide reasons and appropriate rationale for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The absence of evidence of treatment for particular left lower extremity problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report left lower extremity injuries in service, his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

The examiner should presume that the Veteran's reports of injuries in service are accurate.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

If the September 2012 VA examiner is unavailable, another qualified VA examiner should be requested to provide the opinions as requested.  If deemed necessary, the Veteran should be scheduled for an examination and thereafter opinions should be proffered.

2.  The AOJ should review the examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete.

3.  If the benefit sought on appeal remains denied, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


